Citation Nr: 0910521	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected rhinosinusitis. 

2.  Entitlement to service connection of a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
due to an in-service sexual assault.

3.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea, to include as secondary to PTSD.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome (IBS), hiatal 
hernia, gastroesophageal reflux disease, and acid reflux, to 
include as secondary to PTSD.

5.   Entitlement to service connection for a disability 
manifested by sexual dysfunction, to include as secondary to 
PTSD.

6.  Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied entitlement to 
service connection for a psychiatric disability, sleep apnea, 
a gastrointestinal disability, irritable bowel syndrome, 
sexual dysfunction, and fibromyalgia.  In the same decision, 
the RO granted service connection for rhinosinusitis and 
granted a 10 percent evaluation, effective June 21, 2006.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected rhinosinusitis, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  PTSD was initially demonstrated many years after service, 
as has not been shown by competent evidence to be causally 
related to the Veteran's active service.

2.  A psychiatric disability, other than PTSD, has not been 
shown by competent evidence to be causally related to the 
Veteran's active service. 

3.  A sleep disorder, to include sleep apnea, was initially 
demonstrated years after service and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service, nor caused or chronically aggravated by a 
service-connected disability.

4.  A gastrointestinal disability, to include irritable bowel 
syndrome (IBS), hiatal hernia, gastroesophageal reflux 
disease, and acid reflux, has not been shown by competent 
evidence to be causally related to the Veteran's active 
service, nor caused or chronically aggravated by a service-
connected disability.

5.  The competent evidence of record does not demonstrate 
that the Veteran has a currently diagnosed disability 
manifested by sexual dysfunction.

6.  The competent evidence of record does not demonstrate 
that the Veteran has a currently diagnosed fibromyalgia 
disability.


CONCLUSIONS OF LAW

1.  PTSD, due to an in-service sexual assault, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).


2.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 4.9, 4.127 (2008).

3.  A gastrointestinal disability, to include irritable bowel 
syndrome (IBS), was not incurred in, or aggravated by, active 
service, nor proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  A sleep disorder, to include sleep apnea, was not 
incurred in, or aggravated by, active service, nor 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

5.  A disability manifested by sexual dysfunction was not 
incurred in, or aggravated by, active service, nor 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

6. Fibromyalgia was not incurred in, or aggravated by, active 
service, nor proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and/or an effective date will be assigned 
in the event of award of the benefit sought.

With respect to the Veteran's service connection claims, VA 
issued VCAA notice by means of July 2006 and November 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence, and provided her 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  As the claim was based on a personal 
assault, the Veteran was provided a PTSD questionnaire asking 
for information or evidence other than service records or 
evidence of behavior changes that may constitute credible 
supporting evidence of an in-service stressor.  The notice 
included a listing of evidentiary sources other than service 
records to support the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although additional notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, 
private and VA treatment records, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of her claims.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record. The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Holton v. 
Shinseki, No. 2008-7081 (Fed. Cir. Mar. 5, 2009).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2008).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2008).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service. 
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

A.  PTSD

The Veteran asserts that service connection is warranted for 
PTSD, based on an in- service sexual assault.  With respect 
to a current PTSD diagnosis, the record reflects that both VA 
and private examiners have diagnosed her with such 
disability.
 
At the outset, the Board notes that the examiner from the 
Veteran's August 2007 VA psychiatric examination opined that 
the Veteran's PTSD was based on profound stressors that 
existed prior to service.  However, the Board observes that 
the Veteran's September 1986 report of medical history does 
not demonstrate that the Veteran reported a history of 
depression or excessive worry.  Likewise, on the 
corresponding report of medical examination, the examiner 
reported that the Veteran was psychiatrically normal.  
Additionally, there are no contemporaneous private or service 
treatment records that show a pre-service diagnosis of PTSD. 
Thus, in the absence of any contemporaneous, objective 
clinical findings of record which reflect that the Veteran 
was diagnosed with PTSD prior to service, the Board finds 
that the presumption of soundness applies in this case.  
Where the presumption of sound condition at entrance to 
service cannot be rebutted, the assumption of the fact for 
which the presumption stands -- that is, that the Veteran was 
in sound condition at entry to service as to the disability 
for which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.

The Veteran does not allege, and a review of the official 
service records contained in her claims file does not 
otherwise indicate, that she engaged in combat against enemy 
forces as contemplated by VA regulations.  Her DD Form 214 
does not reflect that she received any decorations or medals 
indicative of involvement in combat. And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that she did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  It is in this 
specific latter respect that her claim for PTSD does not meet 
the requirements for granting service connection.

As noted above, there is no dispute that the Veteran has been 
diagnosed with PTSD by VA and private examiners, as this 
diagnosis is well documented in her records.  So the 
determinative issue is whether the PTSD diagnosis is a 
consequence of corroborated or uncorroborated alleged trauma 
in service or, more likely the result of other unrelated 
factors.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, the 
Board is not required to accept a recent diagnosis of PTSD as 
being the result of the Veteran's service).

The question of whether the Veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts. Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for VA 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals. Cohen, supra

In this case, the Veteran has reported two in-service 
stressors.  First, on her June 2006 application for benefits, 
she indicated that in 1987, her plane was struck by lightning 
while backing out on the runway.  According to the Veteran, 
she locked herself in the bathroom and told the duty officer 
that she needed help.  However, despite being requested to do 
so, there is no evidence that the Veteran submitted any 
independent evidence to corroborate the occurrence of such 
incident.  Thus, in the absence of any evidence to the 
contrary, the Board does not find that the record contains 
any objective credible supporting evidence by which to verify 
that the Veteran's was in a plane that was struck by 
lightning.  Thus, a claim for PTSD based on such stressor 
must fail.
 
The record also reflects that the Veteran has reported that 
she was sexually assaulted (sodomized) by her Chief Petty 
Officer while at a party at a friend's house.  However, the 
Board notes that there are inconsistencies as to when the 
Veteran's alleged stressor actually occurred.  In this 
regard, on a VA Form 21-0781 (Statement in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD) received in June 2006, the Veteran reported that the 
assault occurred during the summer of 1998. (The Board 
observes that this would have occurred almost 10 years 
following her discharge from service).  However, during her 
August 2007 VA psychiatric examination report, the Veteran 
indicated that such incident occurred in 1988 or 1989, but 
that she could not remember which month. (The Board observes 
that these dates fall within the years that the Veteran had 
active service).

Nevertheless, even if the Board assumed, that the Veteran 
erroneously put the wrong year on her VA Form 21-0781, her 
service treatment records fail to demonstrate that she ever 
complained of, or sought treatment for being sexually 
assaulted.  Indeed, it is significant to point out that 
during her August 2007 VA psychiatric examination, the 
Veteran reported that she did not seek examination for the 
rape after it occurred.  The Board acknowledges that during 
the same VA examination, the Veteran reported that she sought 
in-service medical attention for rectal bleeding a month or 
so after the alleged rape.  A review of her service treatment 
records, in fact, shows that she was treated for anal 
fissures, hemorrhoids, and rectal bleeding in 1987 (prior to 
the alleged assault) as well as in 1988 and 1990.  Similarly, 
the Veteran underwent gynecological examination on numerous 
occasions during service, including for uterine bleeding.  
However, there is no evidence that such examinations were 
conducted after a sexual assault or that the Veteran ever 
reported to any of her treating examiners that she had been 
sexually assaulted while in service.
 
The Board notes that in a personal assault case, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.  The Veteran, in a June 2006 statement, as well as 
during her August 2007 VA pyschiatric examination, stated 
that she reported the incident to her Senior Chief a couple 
of weeks afterwards and that she was later taken into the 
Chief's mess hall where, in the presence of the alleged 
attacker, she was questioned by a group of men about the 
rape, but that she froze and did not know what to say.  
However, there is nothing in the Veteran's service personnel 
records which documents that she, in fact, informed any of 
her superiors or anyone else about the alleged sexual assault 
or instigated proceedings against her alleged attacker.  The 
record also does not demonstrate that the Veteran has 
submitted any other evidence from the aforementioned types of 
alternative sources of evidence to corroborate her alleged 
in-service sexual assault.

Evidence of behavior changes following the claimed assault 
may also be used to corroborate the Veteran's claimed in-
service sexual assault stressor.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3) (2008).  However, the Board finds that there is 
no such credible corroborating evidence of record.  In this 
regard, although in a June 2006 statement, the Veteran 
indicated that she asked for a transfer after the alleged 
assault, there is no evidence in her service personnel 
records of such request.  Additionally, although the 
Veteran's service treatment records demonstrate that she 
sought psychiatric treatment, including a hospitalization, on 
numerous occasions while in service, there is no evidence 
that such treatment was for an in-service sexual assault.  
Rather, such treatment records only show that she sought 
treatment for issues related to the pre-service death of her 
11 month old daughter, the death of her grandmother, and the 
pre-service sexual abuse that she endured by male family 
members from the age of 8 until the age of 17.  The Veteran's 
service treatment records also demonstrate that she was 
diagnosed with, and treated for alcohol dependence, 
borderline personality disorder, and an adjustment disorder 
in 1987.  However, the Board notes that such diagnosis was 
prior to the time that the Veteran reported that her alleged 
in-service sexual assault occurred.

Further, although the Board acknowledges that the Veteran's 
service personnel records show that she was disciplined on 
several occasions, including in 1987, 1988, 1989, and 1990 
for, among other things, disrespectful language and behavior, 
disrespecting a superior officer, and insubordination, there 
is no evidence that such behavior occurred at the time of her 
reported assault.  Indeed, as noted above, the Veteran was 
counseled before the reported 1989 or 1990 incident and there 
is nothing in the evidence of record to suggest that her 
discipline after the reported assault represented a change in 
behavior due to the assault.  Further, there is no indication 
from her personnel file that the alleged in-service stressor 
affected the Veteran's performance of her service duties.  
Indeed, the Veteran's Enlisted Performance Record 
demonstrates that in July 1989, she was recommended for, and 
advanced to EN3.  Likewise, in November 1990, she was 
recommended for reenlistment.  
   
Under VA regulations, credible supporting evidence that the 
claimed in-service stressor occurred is required for a grant 
of service connection for PTSD.  38 C.F.R. § 3.304(f).  In 
this regard, although the Veteran is competent to report that 
she was sexually assaulted in service, the record as set 
forth above does not contain any credible supporting evidence 
that corroborates the occurrence of such stressor.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also, 
Rucker v. Brown.  Accordingly, the Board finds that the 
statutory and regulatory requirements to establish that the 
Veteran has PTSD that is related to her active military 
service are not met.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Thus, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD, due to an in-service sexual assault and 
the claim must be denied.

B. Pyschiatric Disability, other than PTSD

The Veteran also asserts that service connection is warranted 
for a psychiatric disability other than PTSD.  Post-service 
treatment records reflects that the Veteran has sought 
treatment for a psychiatric disability that has been 
variously diagnosed as depression, adjustment disorder with 
mixed anxiety and depression, and personality disorder, not 
otherwise specified with paranoid and borderline traits. 

At the outset, the Board observes that the Veteran's 
September 1986 report of medical history does not demonstrate 
that the Veteran reported a history of depression or 
excessive worry.  Likewise, on the corresponding report of 
medical examination, the examiner reported that the Veteran 
was psychiatrically normal.  Nevertheless, the Board notes 
that the examiner from the Veteran's August 2007 VA 
pyschiatric examination opined that the Veteran's depression 
existed prior to service.  However, the Board observes that 
the record does not contain any documented contemporaneous 
clinical findings to establish that the Veteran had a 
chronic, pre-existing psychiatric disability.  Thus, in the 
absence of any contemporaneous, objective clinical findings 
of record that reflect that the Veteran had a psychiatric 
disability prior to service, the Board finds that the 
presumption of soundness applies in this case.  Where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the Veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -- must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.

Again, as noted above, post-service treatment records show 
that the Veteran has sought treatment for a psychiatric 
disability that has been diagnosed as alcohol dependence, 
depression, adjustment disorder with mixed anxiety and 
depression, and personality disorder.  The Veteran's service 
treatment records also reflect that she was treated on 
numerous occasions (including an in patient hospitalization) 
in 1987 and 1988, for what was diagnosed as adjustment 
disorder and personality disorder.

As to the etiology of the Veteran's current psychiatric 
disability, in August 2007, a VA examiner, after a review of 
the Veteran's claims file, indicated that the Veteran's in-
service adjustment disorder "abated fully" in service.  He 
further opined that the Veteran's personality disorder was 
not related to military service and that while he did not 
find a diagnosis of depression at that time, that even if the 
Veteran had such a diagnosis, that it would not be military 
related.  Thus, in the absence of any evidence to the 
contrary, the Board finds that the Veteran's currently 
diagnosed psychiatric disability is not etiologically related 
to service.  Accordingly, the Board finds that the Veteran is 
not entitled to a grant of service connection on a direct 
basis for her current psychiatric disability.

The Board also finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for the Veteran's current psychiatric disability.  As 
noted above, in order to establish service connection on a 
presumptive basis, a psychosis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that the 
Veteran has been diagnosed with a psychosis. Therefore, the 
Board finds that the evidence of record does not establish 
that the Veteran is entitled to service connection on a 
presumptive basis for her current psychiatric disability.

In conclusion, although the Veteran asserts that she has a 
current psychiatric disability, other than PTSD, that is 
related to service, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of her claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has a current psychiatric 
disability, other than PTSD, as a result of her service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability, other 
than PTSD, and the claim must be denied.

C. Sleep Disorder, to include sleep apnea

The Veteran asserts that service connection is warranted for 
a sleep disorder, to include sleep apnea, to include as 
secondary to PTSD.  Post-service treatment records 
demonstrate that since 2001, the Veteran has complained of, 
been diagnosed with, and sought treatment for sleep apnea.  
She contends that such disability is secondary to her PTSD.  
In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2007).  However, as discussed above, service 
connection has not been established for the Veteran's PTSD.  
Therefore, the Board finds that the Veteran is not entitled 
to a grant of service connection on a secondary basis for a 
sleep disorder, to include sleep apnea.

The Board also notes that the clinical evidence of record 
does not reflect that the Veteran experienced a sleep 
disorder, including sleep apnea, in service or that such 
disability is etiologically related to any incident of her 
service.  As such, the Veteran is also not entitled to a 
grant of service connection on a direct incurrence basis.

In conclusion, despite the Veteran's assertions as to the 
etiology of her sleep disorder, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  She is competent to give evidence about 
what she experienced; for example, she is competent to report 
that she experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a sleep disorder, to include sleep apnea, to 
include as secondary to PTSD.

C.  Gastrointestinal Disability, to include Irritable Bowel 
Syndrome (IBS)

The Veteran asserts that service connection is warranted for 
a gastrointestinal disability, to include IBS, acid reflux, 
gastroesophageal reflux disease, and/or a hiatal hernia, to 
include as secondary to PTSD.  With respect to a current 
disability, neither post service private nor VA treatment 
records show that the Veteran has complained of, sought 
treatment for, or been diagnosed with acid reflux, 
gastroesophageal reflux disease, and/or a hiatal hernia.  
Indeed, although an August 2007 VA outpatient treatment 
record shows that the Veteran reported experiencing 
constipation and diarrhea, the record only shows that she has 
been diagnosed (during her August 2007 VA gastrointestinal 
examination) with one gastrointestinal disability--irritable 
bowel syndrome. 

The Veteran contends that her gastrointestinal disability, 
which in this case is IBS, is secondary to her PTSD.  
However, as discussed above, service connection has not been 
established for the Veteran's PTSD.  Therefore, the Board 
finds that the Veteran is not entitled to a grant of service 
connection on a secondary basis for a gastrointestinal 
disability, to include irritable bowel syndrome.  38 C.F.R. 
§ 3.310 (2008).  

With respect to entitlement to a grant of service connection 
on a direct basis, the Veteran's service treatment records 
demonstrate that in December 1989, the Veteran was diagnosed 
with gastritis.  However, the medical evidence of record does 
not establish that such condition is etiologically related to 
her current IBS.  In fact, the examiner from the Veteran's 
December August 2007 gastrointestinal VA examination, after 
an examination of the Veteran and a review of her claims 
file, opined that the Veteran's "gastrointestinal condition 
is less likely as not (less than 50/50 probability) caused by 
or a result of service incurred gastritis."  The rationale 
for the Veteran's opinion was that:

Review of the Veteran's service medical 
records reveals one entry dated 1989 for 
an acute episode of gastritis.  There is 
no evidence of an ongoing or chronic GI 
condition throughout her medical career 
subsequent to that entry dated in 1989.  
At the time of this evaluation, Veteran 
does have complaints and symptoms 
consistent with irritable bowel syndrome.  
Although she may have irritable bowel 
syndrome presently, this is not related 
to, nor caused by, the gastritis as noted 
as having occurred while on active 
military duty.  Furthermore, there is no 
evidence of diagnosis, or symptoms 
consistent with, irritable bowel syndrome 
noted in Veteran service medical records.

Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the Veteran's current IBS is not 
related to any incident of the Veteran's service, including 
her documented episode of gastritis.  Thus, the preponderance 
of the evidence is against a grant of service connection on a 
direct basis.
In conclusion, although the Veteran asserts that her current 
gastrointestinal disability is related to service, to include 
as secondary to PTSD, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has a current gastrointestinal 
disability that is related to her active military service on 
either a direct or secondary basis.  The negative evidence of 
record, including the August 2007 VA gastrointestinal 
examination opinion, is of greater probative value than the 
Veteran's statements in support of her claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran claim 
for service connection for a gastrointestinal disability, to 
include irritable bowel syndrome, to include as secondary to 
PTSD.

D.  Fibromyalgia

The Veteran also asserts that service-connection is warranted 
for fibromyalgia.  In terms of an in-service injury or 
disease, the Veteran's service treatment records are silent 
for complaints of, or treatment for, fibromyalgia.  Indeed, 
the Veteran denied a history of arthritis, rheumatism, or 
bursitis on the report of medical history provided in 
conjunction with her October 1990 separation examination.  
Likewise, on the corresponding report of medical examination, 
the examining physician reported that the Veteran's upper 
extremities, lower extremities, and spine were normal.  With 
respect to a current disability, the record also does not 
demonstrate that the Veteran has complained of, or sought 
treatment for, or been diagnosed with fibromyalgia.  
Therefore, as the evidence of record does not demonstrate 
that the Veteran has a currently diagnosed fibromyalgia 
disability, the Board concludes that an award of service 
connection, on either a direct or secondary basis, is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the Veteran asserts that she has a current 
fibromyalgia disability that is related to service, the 
negative evidence of record is of greater probative value 
than her statements in support of her claim.  Therefore, as 
the competent evidence of record fails to establish that the 
Veteran has a current fibromyalgia disability that is related 
to her active military service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for fibromyalgia, to include as 
secondary to PTSD.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

E.  Sexual Dysfunction

The Veteran also asserts that service-connection is warranted 
for a disability manifested by sexual dysfunction, to include 
as secondary to PTSD.  In terms of an in-service injury or 
disease, the Veteran's service treatment records are silent 
for complaints of, or treatment for, a disability manifested 
by sexual dysfunction.  The Board notes that the Veteran's 
service treatment records show that the Veteran sought 
treatment for various gynecological complaints, including 
uterine and/or vaginal bleeding, urinary tract infections, 
and bacterial vaginosis.  However, there is no 
contemporaneous clinical evidence that shows that such 
conditions resulted in a diagnosed disability manifested by 
sexual dysfunction.  Further, the examiner from the Veteran's 
October 1990 separation examination report indicated that her 
genitourinary system was normal.  

With respect to a current disability, the record also does 
not demonstrate that the Veteran has a diagnosed disability 
manifested by sexual dysfunction.  The Board observes that 
post-service treatment records show that the Veteran 
underwent a hysterectomy and was on hormone replacement 
therapy.  Such records also show that in 2001, the Veteran 
complained of having problems with a decreased libido.  
However, the record does not demonstrate that such complaints 
were attributed to a diagnosed disability.  Further, a 
December 2004 VA treatment shows that the Veteran reported 
that she had experienced some sexual activity.  Therefore, as 
the evidence of record does not demonstrate that the Veteran 
has a currently diagnosed disability manifested by sexual 
dysfunction, the Board concludes that an award of service 
connection, on either a direct or secondary basis, is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the Veteran asserts that she has a current 
disability manifested sexual dysfunction that is related to 
service, to include PTSD, the negative evidence of record is 
of greater probative value than her statements in support of 
her claim.  Therefore, as the competent evidence of record 
fails to establish that the Veteran has a current disability 
manifested by sexual dysfunction that is related to her 
active military service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a disability manifested by sexual 
dysfunction, to include as secondary to PTSD.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.


ORDER

Entitlement to service connection of a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
is denied.

Entitlement to service connection for a sleep disorder, to 
include sleep apnea, to include as secondary to PTSD, is 
denied.

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome, to include 
as secondary to PTSD, is denied.

Entitlement to service connection for a disability manifested 
by sexual dysfunction, to include as secondary to PTSD, is 
denied.

Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD, is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for her service-connected 
rhinosinusitis.  The record reflects that she has sought 
treatment at a VA facility for such condition and underwent a 
VA examination to determine its etiology in March 2007.  
However, the Board in reviewing such records, the Board finds 
that the information provided in them does not adequately 
address the rating criteria for sinusitis, particularly as it 
pertains to the existence and frequency of any incapacitating 
episodes.  Additionally, the medical evidence reveals that 
the Veteran has complained of and treated for headaches have 
been diagnosed as migraine, tension, and/or superimposed 
headaches.  Also, both private and VA treatment examiners, in 
conjunction with examinations for sinusitis, have indicated 
that the Veteran has headaches, without indicating whether 
they were migraine, tension, or superimposed headaches.  
Thus, the Board is unable to ascertain if any of the 
headaches that the Veteran experiences are related to her 
service-connected sinus disability.  Because the evaluation 
of the Veteran's sinus disability is, in part dependent, on 
the occurrence of headaches, the Board finds that a VA 
examination is necessary to determine the origin and correct 
current diagnosis or diagnoses of the Veteran's headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for headaches and chronic 
rhinosinusitis.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  Schedule the Veteran for a sinus 
examination by the appropriate specialist 
for the purpose of ascertaining the 
current severity of her service-connected 
rhinosinusitis.  The claims folder should 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  All indicated tests 
and studies must be conducted.  The 
examiner should specifically comment as 
to the frequency of the Veteran's 
sinusitis, including whether it is 
constant, whether she experiences three 
or more episodes of sinusitis per year 
that require the use of antibiotics for 
four to six weeks, or whether she 
experiences six or more non-
incapacitating episodes of sinusitis per 
year, characterized by headaches, pain, 
and purulent discharge or crusting.  The 
examiner should also comment as to 
whether the Veteran has undergone surgery 
for her sinusitis.  The rationale for all 
opinions should be explained in detail.

3.  Schedule the Veteran for a VA 
headaches examination by the appropriate 
specialist.  The examiner must review the 
claims folder in connection with the 
examination.  The examiner should opine 
as to whether there is a current chronic 
headache disorder diagnosed, and if so, 
should opine as to the origin of such.  
Specifically, the examiner should 
indicate if the headaches are migraines, 
tension, sinus related, or due to some 
other cause? 

4.  Thereafter, readjudicate the issue on 
appeal. If the benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and her 
representative and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board, if 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


